                 1 Ashkan Shakouri, Bar No. 242072
                   ash@shakourilawfirm.com
                 2 SHAKOURI LAW FIRM
                   11601 Wilshire Blvd., Fifth Floor
                 3 Los Angeles, CA 90025
                   Telephone: (310) 575-1827
                 4
                     Attorneys for Plaintiff
                 5   NAGWA KHILLA
                 6   Apalla U. Chopra, Bar No. 163207
                     achopra@omm.com
                 7   Andrew M. Lichtenstein, Bar No. 279297
                     alichtenstein@omm.com.
                 8   Racquel B. Martin, Bar No. 331385
                     rmartin@omm.com
                 9   O’MELVENY & MYERS LLP
                     400 South Hope Street, 18th Floor
               10    Los Angeles, CA 90071
                     Telephone: (213) 430-6198
               11    Facsimile: (213) 430-6407
               12    Attorneys for Co-Defendant
                     JANSSEN PHARMACEUTICALS, INC.
               13
                     Lyne A. Richardson CA Bar No. 143566
               14    lyne.richardson@ogletree.com
                     Brittney L. Turner CA Bar No. 319818
               15    brittney.turner@ogletree.com
                     OGLETREE, DEAKINS, NASH,
               16    SMOAK & STEWART, P.C.
                     19191 S. Vermont Avenue, Suite 950
               17    Torrance, CA 90502
                     Telephone: 310-217-8191
               18    Facsimile: 310-217-8184
               19    Attorneys for Defendant PHARMACEUTICAL
                     RESEARCH ASSOCIATES, INC.
               20
                                           UNITED STATES DISTRICT COURT
               21
                               CENTRAL DISTRICT OF CALIFORNIA
               22 NAGWA KHILLA,               Case No. 2:20-cv-11524 DMG (Ex)
               23                 Plaintiff,                       DISCOVERY MATTER
               24          v.                                      ORDER FOR STIPULATED
                                                                   PROTECTIVE ORDER
               25
                  JANSSEN PHARMACEUTICALS,
               26 INC.; PHARMACEUTICAL
                  RESEARCH ASSOCIATES, INC.; and
               27 DOES 1-20, Inclusive,
                                                                   Complaint Filed: October 23, 2020
               28                 Defendant.                       Trial Date:      February 8, 2022
OGLETREE, DEAKINS,
 NASH, SMOAK &
                                                                 1               Case No. 2:20-cv-11524 DMG (Ex)
  STEWART, P C                                 ORDER FOR STIPULATED PROTECTIVE ORDER
                 1       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED THAT THE
                 2 PARTIES STIPULATED PROTECTIVE ORDER FILED ON MAY 10, 2021 IS

                 3 GRANTED.

                 4

                 5

                 6   DATED: 5/10/2021                     /s/ CHARLES F. EICK
                 7
                                                        HONORABLE CHARLES F. EICK
                                                        UNITED STATES MAGISTRATE JUDGE
                 8

                 9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

OGLETREE, DEAKINS,
 NASH, SMOAK &
                                                          2               Case No. 2:20-cv-11524 DMG (Ex)
  STEWART, P C                          ORDER FOR STIPULATED PROTECTIVE ORDER
